Case: 21-20666      Document: 00516466138         Page: 1     Date Filed: 09/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 9, 2022
                                  No. 21-20666
                                                                           Lyle W. Cayce
                                Summary Calendar
                                                                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Benicio Aguirre-Garcia,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:21-CR-48-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Benicio Aguirre-
   Garcia has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Aguirre-Garcia has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20666    Document: 00516466138          Page: 2   Date Filed: 09/09/2022




                                  No. 21-20666


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2